Title: To John Adams from François Adriaan Van der Kemp, 14 December 1808
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Olden barneveld 14 Dec. 1808

Tho I have actuallÿ nothing interesting to communicate, your kindness Shall make mÿ apologÿ, when I indulge a wish of Sending you a few lines. I hope, your health remains unimpaired—and your domestic enjoyments unaltered. These valuable blessings are indeed the utmost, which we can aim to attain here—To live alone for the Public—to endeavor to make Nations wise—and happÿ—approaches vanity—folly perhaps—when not checked bÿ Some latent Sparks of Public Spirit—I Should become disgusted with an infatuated ungrateful multitude! But what would have become of America, if you and your friends had been actuated by Such Selfish motives—unwilling to Sacrifice your ease—and place all what was dear to you in life in jeopardy? I know not—If I Should withstand the temptation—when my Country called me up in defence of its rights and Independence—but this I know, that I Should repent of my rashness. Perhaps mÿ Studÿing this Season Europe’s history during the 15 & 16 Cent Spread this gloom over mÿ ideas—tho I can not See—what—other effect must follow from the consideration of the historÿ of the last fortÿ years: neither is the prospect in futurity more bright—
Mr. Block from Enckhuizen Spent with us a few weeks—This was an unexpected agreable visit. He waits for an opportunity of embarking to Batavia—as a member of the high court of judicature in the Indies—and the promise of direct promotion, at his arrival He is thoroughly acquainted with European affairs, and can unfold a tale, which fills with horror. Never was Similar Despotism established—never continued by Similar means—and yet his colours are allways Softened—as having kissed his hand to the rising moon He is in manÿ respects a man of a verÿ respectable character and talents—you must have Seen him at the Hague—He then was Secretarÿ of de Gecommi Meerde Raeden van het Noorder-Quartier—one of the warmest and influential friends of the American cause—But he too joined the French in 1795—howewer—he considered the State of his countrÿ desperate—Tho he did not then yet See—that a master alone could be its final doom—a master in 1795—if limited—would have been the Saviour of that devoted countrÿ—May America, long yet See retarded that fatal period—but is there no reason to fear—that we are ripening with gigantic Steps for destruction—that the axe is already laid at the roots of our Liberty tree?
As you have identified yourselves So much with the Dutch—I must place here an Extract of the Journal Politique by J. C. Texier Westmuller—which Newspaper was before the property of our frend Luzac—of which he was robbed—by order of the French Despot.
Leyde 30 Aug.
“Gouvernor Daendels is arrived at Batavia—
All the Ministers of his Majesty the king, have received ordres—to be with their Bureaux at the Royal residence (Amsterdam) before the first of Nov. by which the value of the houses—as well as the rent had risen.
The king appointed Van Leÿden van Westbarendrecht, Minister of the interior departement—and Mollerus Minister of the Public Worship
As Ladies of the court are appointed My ladÿ van Randwÿck, van Zuylen van Nieveld, Cliffort, van der Hoop, Snoekaert, Corver Hooft  Schut van Castricum. First Groom Chevalier John Barend Bicker!! Grooms Col. Trip and Schut van Castericum—Chamberlains of the king Corver Hooft and Temmink—Governor of the Palace Marshal Zuylen van Nieveld”
Besides the Large perriwigs, the Burgomasters are decorated with a Toga and the Pews of honor are rebuild in all the churches
The Haring-vessels have not been Sent to Sea this year—by which the Public credit looses infinitely—and the poor crews are reduced to beggarÿ—
The Public intrests—when due, are paid one half cash—the other in paper moneÿ—So too—the payment of all Salaries, pensions, contracts &c the paper moneÿ looses already 7 pc.
It is permitted to destroy houses, without rebuilding others—only the Proprietors must acquaint the Magistrats with their intention, So that they, if inclined, may take for the Public—paying, what has been offered for the benefit of the ruins. In Enckhuizen have been already three of the greatest and most conspicous houses—one of these right opposite the City Hall (Stadshuys) demolished—and it is to be presumed, that manÿ of the principal houses at the Hague, and other cities Shall Share a Similar fate.
So that, my Dear Sir! if you and I after a few years more were Suddenly transplanted in the Hague or Amsterdam—we be as much Strangers to the places, as to the Inhabitants.
Can you instruct me—when and where Machiavel’s arte di guerra is published and printed? What a wonderful genius was that Machiavel—a Profound Politician an elegant historian! his mandragone!—what an excellent comedie—his Novelles! how full of wit and humour—going a par with Aristo’s and Boccacio. I Should wish to peruse his art of war:
Continue to live content and happÿ—your own heart will bless you with a reward which an ungrateful Countrÿ will not bestow,—till you are deaf to its voice. Continue me a Share in your frend Ship—while I remain worthy of it, and permit me, to renew my Solemn assurance—that I remain with the Sincerest respect. / Dear Sir! / Your most ob—and obliged frend!

Fr. Adr. vanderkemp